J. S41021/16


                               2016 PA SUPER 175

COMMONWEALTH OF PENNSYLVANIA                :     IN THE SUPERIOR COURT OF
       Appellant                            :          PENNSYLVANIA
                                            :
                    v.                      :
                                            :
BRAHYM T. WILSON                            :
                                            :
                                            :     No. 515 EDA 2014

                    Appeal from the Order January 29, 2014
              In the Court of Common Pleas of Philadelphia County
                Criminal Division No(s): CP-51-CR-0011875-2009


BEFORE: BENDER, P.J.E., DUBOW, J., and STEVENS, P.J.E. *

OPINION BY DUBOW, J.:                               FILED AUGUST 11, 2016

        The Commonwealth appeals from the January 29, 2014 Order granting

Appellee’s Rule 6001 motion. After careful review, we reverse the Order and

remand for further proceedings.

        The relevant facts and procedural history, as summarized by the trial

court, are as follows.

        On May 17, 2008, the Commonwealth filed a criminal complaint
        against [Appellant] and two co-defendants. Three-and-a-half
        years later, on October 31, 2011, the Honorable John O'Grady
        granted [Appellant’s] motion to dismiss pursuant to Rule 600.
        On January 11, 2013, the Superior Court of Pennsylvania
        reversed Judge O'Grady's order of dismissal. The Superior Court
        determined that, inter alia: (1) the Commonwealth exercised
        due diligence in the prosecution of its complaint against
        [Appellant]; and (2) the adjusted run date was November 21,

*
    Former Justice specially assigned to the Superior Court.
1
    Pa.R.Crim.P. 600.
J.S41021/16


      2011, which left the Commonwealth with twenty-one days to
      bring [Appellant] to trial.      N.T. 01/13/2014 at 4;
      Commonwealth v. Brahym T. Wilson, No. 3196 EDA 2011
      (unpublished memorandum filed January 11, 2013).

      On February 28, 2013, the record was returned from the
      appellate court to the trial court. On April 1, 2013, the trial
      court held a scheduling conference during which it set the
      earliest possible jury trial date of October 15, 2013. The trial
      court ordered the Commonwealth to serve notice of the trial date
      on [Appellant] and the two co-defendants.          Trial did not
      commence on October 15, 2013, because none of the three
      defendants were present for trial. [Appellant] was incarcerated
      in Connecticut, and the location of his two co-defendants could
      not be determined. N.T. 01/13/2014 at 4-5.

      All three defense counsel renewed their motions to dismiss
      pursuant to Rule 600. Following an evidentiary hearing, the trial
      court (1) dismissed the complaint against [Appellant] as
      violating Rule 600 because the Commonwealth failed to exercise
      due diligence in locating [Appellant], but (2) denied the co-
      defendants' motions to dismiss under Rule 600 because their
      locations could not be determined through due diligence. N.T.
      01/13/2014 at 10.

Trial Court Opinion, filed 8/18/14, at 1-2.

      On appeal, the Commonwealth presents a single issue for our review,

namely whether the trial court erred in finding that Appellant’s speedy-trial

rights were violated pursuant to Rule 600. After careful review, we conclude

that the trial court erred as a matter of law because the trial court dismissed

the case before the expiration of the mechanical run date.

      When this Court reviews a trial court's ruling under Rule 600, we are

required to view the facts in the light most favorable to the party that

prevailed on the Rule 600 motion. Commonwealth v. Williams, 876 A.2d
1018, 1020 (Pa. Super. 2005). Moreover, we must review the trial court's



                                     -2-
J.S41021/16


order under an abuse-of-discretion standard. Id. An abuse of discretion is

not a mere error in judgment but, rather, involves bias, ill will, partiality,

prejudice,    manifest   unreasonableness,     or   misapplication   of   law.

Commonwealth v. Riley, 19 A.3d 1146, 1149 (Pa. Super. 2011).

      At the time this Court remanded Appellant’s case in February 2013,

Rule 600 provided,2 in relevant part, as follows:

      When an appellate court has remanded a case to the trial court,
      if the defendant is incarcerated on that case, trial shall
      commence within 120 days after the date of remand as it
      appears in the appellate court docket. If the defendant has been
      released on bail, trial shall commence within 365 days after the
      date of remand.

Pa.R.Crim.P. 600(D)(2) (revised effective July 1, 2013) (emphasis added).

      Our analysis of this provision begins with whether the Commonwealth,

as an initial matter, had 120 or 365 days after the Superior Court remanded

the earlier appeal to try the case.     Rule 600 analyzes this according to

whether the Appellant is released on bail on the case that is on appeal. The

Rule does not take into account the fact that the Appellant may be released

on bail in the case on appeal, but incarcerated as a result of other charges.




2
  Rule 600 was revised, with the current version effective July 1, 2013. The
current portion of Rule 600 governing cases on remand has been
reorganized, but remains unchanged in its substance.                Compare
Pa.R.Crim.P. 600(D)(2) (revised effective July 1, 2013) with Pa.R.Crim.P.
600(A)(2)(e). Because this Court remanded the case in February of 2013,
we apply the prior version of Rule 600 to the facts of this case.




                                     -3-
J.S41021/16


      In this case, the Appellant was released on bail at the time of remand,

so the Commonwealth was not required to try to the Appellant within 120

days after the remand. Rather, Rule 600 provides the Commonwealth with

365 days from the date of remand to try the case. The fact that Appellant

was incarcerated in Connecticut on unrelated charges at the time of remand

does not enter our analysis.

      We must next determine the mechanical run date by adding 365 days

to the date on which the Prothonotary of the Superior Court gave notice to

the parties that the record was remanded.        See Pa.R.Crim.P. 600 cmt.

Since the Prothonotary gave notice and remanded the record back to the

trial court on February 28, 2013, the mechanical run date was, therefore,

February 28, 2014.

      Appellant filed the Motion to Dismiss Pursuant to Rule 600 on January

8, 2014, which the trial court granted on January 13, 2014. Since the trial

court granted the Motion to Dismiss more than a month prior to the

expiration of the mechanical run date, the trial court erred by dismissing the

case before the mechanical run date expired.3

      Based on the foregoing, we vacate the Order granting Appellee’s Rule

600 motion and we remand for further proceedings.

      Order reversed. Case remanded. Jurisdiction relinquished.

3
  Because we conclude that the trial court dismissed the case before the
expiration of the mechanical run date, we do not need to address the
adjusted run date or what time, if any, may be properly excluded.



                                    -4-
J.S41021/16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/11/2016




                          -5-